UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

MELISSA DURHAM CIVIL ACTION
VERSUS
AMIKIDS BATON ROUGE, INC. ET AL. NO.: 18-00559-BAJ-EWD

RULING AND ORDER

Before the Ccurt is the United States Magistrate Judge’s Report and
Recommendation (Doc. 11) pursuant to 28 U.S.C. §636(b)(1). The Report and
Recommendation addresses pro se Plaintif[’s Motion to Remand. (Doc. 5).

Plaintiff makes several arguments in support of remand First, Plaintifi`
contends that remand is appropriate because she asserts “sex discrimination" rather
than “race discrimination” under Title VII. (Doc. 5-1 at pp. 2-4). Second, Plaintiff
contends that removal was prohibited by the Viclence Agajnst Women Act. (Id. at pp.
1-2). Third, Plaintiff contends that the removal was procedurally deficient because
Defendants did not file notice in state court. (Id. at p. 4). Finally, Plaintift` contends
that removal was an improper removal violating the forum defendant rule. (Id. at pp.
5-6). After a thorough review of the applicable law, the Magistrate Judge recommends
that the petition be denied.

The Report and Recommendation notified the parties that, pursuant to 28
U.S.C. § 636(b)(1), they had fourteen (14) days from the date they received the Report

and Recommendation to file written objections to the proposed findings of fact,

conclusions of law, and recommendations therein. (Doc. 11 at p. 1). Neither party
objected. Moreover, Plaintift` filed a Memorandum expressing her agreement with the
Report and Recommendation (Doc. 12).

Having carefully considered the underlying Complaint, the instant motions,
and related Elings, the Court approves the Magistrate Judge’s Report and
Recommendation, and hereby adopts the findings of fact, conclusions of law, and
recommendation

Accordingly,

IT IS ORDERED that the Magistrate Judge’s Report and
Recommendation (Doc. 11), is ADOPTED as the Court’s opinion herein.

IT IS FURTHER ORDERED that Plaintiff`s Motion to Remand (Doc. 5)
is DENIED.

Baton Rouge, Louisiana, this @day of December, 2018.
de Q%Q/`
JUDGE BRIMLA¥JACKSON

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

